WALL ROSE MUTUAL INSURANCE COMPANY
v.
ESTHER MANROSS, ALLEN J. DARR, TYLER DARR, ANTHONY CAFARO, A MINOR BY AND THROUGH SHARI CAFARO, PARENT AND NATURAL GUARDIAN AND SHARI CAFARO, INDIVIDUALLY
PETITION OF: ANTHONY CAFARO, A MINOR BY AND THROUGH SHARI CAFARO, AS PARENT AND NATURAL GUARDIAN AND SHARI CAFARO, INDIVIDUALLY
No. 560 WAL 2007.
Supreme Court of Pennsylvania, Western District.
April 16, 2008.

ORDER
PER CURIAM.
AND NOW, this 16th day of April 2008, the Petition for Allowance of Appeal is DENIED.
Madame Justice Todd did not participate in the consideration or decision of this matter.